Appeal by the defendant from a judgment of the County Court, Suffolk County (Weber, J.), rendered March 4, 2003, convicting him of failure to register or verify as a felony, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, his waiver of the right to appeal was effective (see People v Callahan, 80 NY2d 273 [1992]; People v Khan, 201 AD2d 586 [1994]). In addition, by pleading guilty, the defendant waived his claims concerning nonjurisdictional defects in the indictment (see People v DiCarluccio, 168 AD2d 509 [1990]; People v Cox, 275 AD2d 924 [2000]). The defendant received the effective assistance of counsel at sentencing.
The defendant’s remaining contentions are either unpreserved for appellate review (see People v Szyjko, 17 AD3d 609 [2005], lv denied 5 NY3d 795 [ 2005]), or not properly before us (see CPL 470.15 [1]). Adams, J.P., Luciano, Skelos and Lifson, JJ., concur.